Citation Nr: 1816002	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California 


THE ISSUES

1.  Entitlement to service connection for bronchitis as a result of exposure to herbicides or as secondary to service-connected lung cancer, for substitution or accrued benefits purposes. 

2.  Entitlement to service connection for bullous emphysema, claimed as collapsed lung, as a result of exposure to herbicides or as secondary to service-connected lung cancer, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1972. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran initially was the claimant for the claims on appeal but he died in March 2013, during pendency of his appeal.  Due to the Veteran's death, as required by law, the Board dismissed the Veteran's claims in an April 2013 decision.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1302 (2017).

The Appellant is the Veteran's surviving spouse and she has been substituted as the claimant for the purpose of processing these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C. § 5121A (2012). The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  As noted, the Veteran died in March 2013, and the Appellant duly completed VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) in July 2013.  In July 2013, the RO notified her that it would proceed with adjudication of the deceased Veteran's claims on the basis of her being substituted as the claimant.  In July 2016, the Board last remanded this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107 (a)(2) (2012); 38 C.F.R. § 20.900 (c) (2017). 


FINDING OF FACT

Bronchitis and bullous emphysema are not attributable to service, including as due to exposure to herbicides, but are etiologically related to service-connected lung cancer.


CONCLUSIONS OF LAW

1.  Bronchitis and bullous emphysema were not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013). 

2.  Bronchitis and bullous emphysema are secondary to service-connected lung cancer.  38 U.S.C. § 1101 (2012); 38 C.F.R. § 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

Specifically, with regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116 (a) (3) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Exposure to Agent Orange may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases. Veterans Benefits Manual (VBA) Manual M21-1, IV.ii.1.H.5.  VA regulations provide that certain specified diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310 (b).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, following additional development by the AOJ on remand, the Veteran's likely exposure to herbicides in service in Thailand has been established, and the AOJ has granted service connection for lung cancer as being related to that exposure for substitution or accrued benefits purposes.

Prior to his death, the Veteran asserted that his bullous emphysema and bronchitis were also the result of his exposure to herbicides and also were due to jet exhaust fumes that he was exposed to while serving in his military occupational specialty as a jet engine mechanic. 

The service treatment records (STRs) show that the Veteran received treatment for upper respiratory infection, sore throat, and viral syndrome during service, but his lung examination at discharge in September 1972 did not reveal any abnormalities and the claimed disabilities were not diagnosed during service. 

Post-service private and VA treatment records from 2008 to 2012 documented the Veteran's history of treatment for bullous emphysema, viral bronchitis, viral syndrome with bronchospasm, upper respiratory infections, and a right lung mass, which was diagnosed as stage IV metastatic lung cancer.  The records also showed that the Veteran had a 20 pack-year smoking history. 

In March 2014, the Board requested VA opinions that addressed the etiology of the Veteran's bronchitis and emphysema and several were provided.

In November 2015, a VA examiner indicated that there is no sound medical evidence showing jet engine exhaust as being causative for bronchitis or bullous emphysema.  Therefore, it is less least than not (50 percent or better probability) that the claimed bronchitis and bullous emphysema were a result of, active military service, including due to claimed exposure to jet engine exhaust in his military occupation as a jet engine mechanic.  This medical opinion was limited to consideration of the claimed jet engine exhaust as an etiological factor.  It is probative as to that matter, but inadequate as to any other causative inquiries.  

In July 2016, another medical opinion was provided.  The examiner opined that it is less likely than not that the Veteran's emphysema is secondary to herbicide exposure.  The examiner noted that the current medical and military medical literature does not provide sufficient level of evidence to assign causal-to-effect relationship between herbicide exposure and emphysema condition.  The examiner further opined that it is less likely than not that his bronchitis was aggravated beyond the natural progression of this condition by either herbicide exposure or his diagnosis of metastatic non-small cell lung cancer.  The examiner stated that current medical and military medical literature does not provide sufficient level of evidence to assign aggravation relationship between his lung cancer and his history of bronchitis.  His lung cancer was metastatic to his brain (right frontal lobe), with a large (7.7 cm) hilar mass with mediastinal invasion and obliteration of LUL pulmonary artery branch and mainstem bronchus, more likely than not was the sole cause of his rapid deterioration in pulmonary status.  The examiner stated that it is less likely than not that his emphysema was aggravated beyond the natural progression of this condition by either herbicide exposure or his diagnosis of metastatic non-small cell lung cancer.  The examiner noted that current medical and military medical literature does not provide sufficient level of evidence to assign aggravation relationship between his lung cancer and his history of emphysema.  Again, the examiner stated that it is more likely than not that his lung cancer was the sole cause of his rapid deterioration in pulmonary status.

The Board previously indicated that this opinion was inadequate because the VA examiner did not provide an adequate rationale for his negative opinion regarding the causal relationship between the Veteran's bronchitis and emphysema, and herbicide exposure; the examiner did not provide an opinion as to whether the Veteran's bronchitis and emphysema were caused by his service-connected stage IV lung cancer; and the examiner's rationales were conclusory and difficult to understand. 

Thus, another medical expert opinion was obtained and furnished in February 2018.  The examiner indicated that the Veteran's bronchitis and emphysema were etiologically related to service as they were related to his herbicide exposure.  However, no rationale was provided.  The examiner also opined that both conditions were caused and/or aggravated by the Veteran's lung cancer.

Initially, the Board notes that although the Veteran's exposure to Agent Orange while stationed in Thailand has been conceded, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for bronchitis or bullous emphysema.  Thus, the Veteran is not entitled to this presumption of service connection for those conditions.  While the most recent VA opinion indicated that there was an etiological relationship, no rationale was provided; thus the extensive consideration by VA and National Academy of Science as to excluding those conditions as presumptive conditions outweighs the unsupported medical opinion.  The matter of direct service connection and secondary service connection must still be considered.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

With regard to direct service connection, the STRs do not reveal bronchitis or bullous emphysema and the discharge examination yielded normal findings.  There is a VA opinion which indicated that there is no etiological relationship between these diagnoses and the Veteran's inservice duties, and, as noted, the opinion is probative as to that matter.  

However, the Board finds that the evidence is in equipoise as to whether the bronchitis or bullous emphysema is etiologically related to the Veteran's service-connected lung cancer.  Although the most recent opinion provided scant rationale, the Board is mindful that the Veteran had advanced stage IV lung cancer affecting the same bodily organ as his bronchitis and bullous emphysema.  Thus, there is a supportive basis for the most recent opinion.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, secondary service connection for bronchitis and bullous emphysema is warranted.







							(Continued on the next page)

ORDER

Service connection for bronchitis as secondary to service-connected lung cancer for accrued benefits or substitution purposes is granted.

Service connection for bullous emphysema as secondary to service-connected lung cancer for accrued benefits or substitution purposes is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


